                                   Case 4:19-cv-07514-SBA Document 41 Filed 03/12/20 Page 1 of 8



                             1   JUSTIN OWENS, State Bar No. 254733
                                  jowens@sycr.com
                             2   AHMAD TAKOUCHE, State Bar No. 322911
                                  atakouche@sycr.com
                             3   STRADLING YOCCA CARLSON & RAUTH, P.C.
                                 660 Newport Center Drive, Suite 1600
                             4   Newport Beach, CA 92660-6422
                                 Telephone: (949) 725-4000
                             5   Facsimile: (949) 725-4100
                             6   Attorneys for Defendant
                                 JEFFREY RAMEY
                             7

                             8                                  UNITED STATES DISTRICT COURT
                             9                              NORTHERN DISTRICT OF CALIFORNIA
                            10                                        OAKLAND DIVISION
                            11   CISCO SYSTEMS, INC., a California                Case No. 19-cv-07514-SBA
                                 corporation; CISCO TECHNOLOGY, INC., a           Assigned to: Judge Saundra Brown
                            12   California corporation,                          Armstrong
                            13                   Plaintiffs,                      DEFENDANT JEFFREY RAMEY’S
                                                                                  OPPOSITION TO PLAINTIFFS’
                            14                   vs.                              MOTION TO STRIKE AND
                                                                                  OBJECTION TO PORTIONS OF THE
                            15   MUSHKIN, INC., a Colorado corporation            DECLARATION OF JEFFREY
                                 (d/b/a ENHANCED NETWORK SYSTEMS);                RAMEY FILED IN SUPPORT OF
                            16   JEFFREY RAMEY, an individual; DOES 1-10,         RAMEY’S MOTION TO DISMISS
                            17                   Defendants.                      [Filed concurrently with Proposed Order,
                                                                                  and Declaration of Justin Owens]
                            18
                                                                                  Date: April 8, 2020
                            19                                                    Time: 2:00 p.m.
                                                                                  Judge: Hon. Saundra Brown Armstrong
                            20                                                    Location: Oakland Courthouse
                                                                                            Courtroom TBD
                            21                                                              1301 Clay Street
                                                                                            Oakland, CA 94612
                            22
                                                                                  Complaint Filed: November 14, 2019
                            23

                            24

                            25

                            26

                            27

                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
        LAWYERS
   N E W P O R T B E AC H
                                                                  OPPOSITION TO MOTION TO STRIKE
                                 4816-7681-5798v3/106096-0001                                             Case No. 19-cv-07514-SBA
                                      Case 4:19-cv-07514-SBA Document 41 Filed 03/12/20 Page 2 of 8



                             1            Defendant Jeffrey Ramey (“Mr. Ramey”) respectfully submits the following opposition

                             2   to Cisco’s Motion to Strike and Objections to Portions of the Declaration of Jeffrey Ramey (Dkt.

                             3   No. 39.)

                             4   I.       GENERAL RESPONSE TO CISCO’S OBJECTIONS

                             5            Plaintiffs Cisco Systems, Inc. and Cisco Technology, Inc. (“Cisco”) sued Defendant

                             6   Jeffrey Ramey (“Mr. Ramey”) in a federal courthouse 1,500 miles from his home in the Dallas,

                             7   Texas area. Faced with Mr. Ramey’s Motion to Dismiss or Transfer the Complaint (Dkt. No.

                             8   23), Cisco has now filed its Motion to Strike (Dkt. No. 39) in an attempt to preclude the Court

                             9   from considering the facts that require dismissal of the Complaint for lack of personal

                            10   jurisdiction or, at minimum, transfer of the claims against Mr. Ramey to the Northern District of

                            11   Texas.

                            12            Cisco’s assertion that Mr. Ramey’s declaration “does not lay an adequate foundation” for

                            13   the facts asserted therein is plainly incorrect, as described below. Ironically, the allegations in

                            14   Cisco’s own Complaint are more than sufficient to establish Mr. Ramey’s personal knowledge of

                            15   the facts he attests to, including the location of key non-party witnesses in the Dallas, Texas area.

                            16   For example, whereas Cisco challenges Mr. Ramey’s knowledge of the locations of current and

                            17   former GDT employees, the Complaint alleges that “from December 2016 to October 2018,

                            18   Ramey, [was] a Senior Account Manager at Cisco Authorized Reseller, General Data Tech

                            19   (‘GDT’)” (Dkt. No. 1 at ¶ 1), and further alleges that “Defendant Ramey is, and at all relevant

                            20   times was, an individual residing in Texas, with the last known address of 309 Scenic Glen

                            21   Drive, Mansfield, Texas 76063.” (Id. at ¶ 7.) Mr. Ramey is surely qualified to provide a

                            22   declaration regarding the places of work and/or residence for his recent co-workers at GDT,

                            23   particularly in light of his own residence in the Dallas metropolitan area.

                            24            Likewise, Cisco’s Motion to Strike challenges Mr. Ramey’s knowledge of the locations

                            25   of former Cisco account managers Eric Power, Sidney Green, and Jay Acosta, yet the Complaint

                            26   alleges that Mr. Ramey personally interacted with each of these individual in the course of his

                            27   employment for GDT. (Id. at ¶¶ 57, 59, 61, 73-79.) Again, Mr. Ramey is qualified to attest to

                            28   the fact that in the very recent past these individuals lived and worked in the Dallas area, and
S TRADLING Y OCCA                                                                  -1-
C ARLSON & R AUTH
        LAWYERS
   N E W P O R T B E AC H
                                                                 OPPOSITION TO MOTION TO STRIKE
                                 4816-7681-5798v3/106096-0001                                                    Case No. 19-cv-07514-SBA
                                      Case 4:19-cv-07514-SBA Document 41 Filed 03/12/20 Page 3 of 8



                             1   therefore are likely to live and work in the Dallas area today. The law does not require that Mr.

                             2   Ramey’s declaration reflect an up-to-the-minute knowledge of these individuals’ precise physical

                             3   whereabouts; such a standard would be unworkable and unachievable.

                             4             Mr. Ramey’s acknowledged interactions with non-party witnesses working and living in

                             5   the Dallas area is more than sufficient to establish foundation for his declaration. See Brew v.

                             6   City of Emeryville, 138 F.Supp.2d 1217, 1227 (N.D. Cal. 2001) (requiring that the declarant

                             7   show “his or her connection to the matters stated”). And the fact that Mr. Ramey does not attach

                             8   extensive “documents” does not somehow render his declaration insufficient. (Dkt. No. 39

                             9   (Motion to Strike) at 2:23-25.) Whereas Cisco’s counsel submitted a declaration replete with

                            10   LinkedIn “printouts” submitted to establish the locations of people who she has never met (see

                            11   Dkt. No. 37-21 (Ex. H. to Decl. of Lyndsey C. Heaton)),1 Mr. Ramey’s declaration is based on

                            12   his personal interactions and relationships with the non-party witnesses who reside in the
                            13   Northern District of Texas, and who are Mr. Ramey’s former co-workers and business
                            14   associates. (Dkt. No. 23-1 (Ramey Decl.) at ¶¶ 2, 7-12.) Contrary to Cisco’s position, “personal
                            15   knowledge” of the information displayed on a LinkedIn website is not superior to Mr. Ramey’s
                            16   real-world knowledge of the witnesses’ places of work and residence.
                            17   II.       SPECIFIC RESPONSES TO CISCO’S OBJECTIONS
                            18             Mr. Ramey offers the following responses to the specific objections raised in Cisco’s
                            19   Motion to Strike.
                            20       Statements from Ramey Declaration           Ramey’s Response to Objection
                                     (Dkt. 23-1) to Which Cisco Has
                            21       Objected
                                     Pg. 2, Lines 4-5:                           This statement in is not essential to the
                            22                                                   adjudication of Mr. Ramey’s pending Motion to
                                     “... after Cisco claimed that I was
                                     involved in a fraudulent scheme to obtain   Dismiss or Transfer (Dkt. No. 23), and the Court
                            23                                                   can decide the Motion in Mr. Ramey’s favor even
                                     discounted Cisco goods.”
                                                                                 if this statement is disregarded.
                            24

                            25

                            26
                                 1
                            27     While not necessary, the concurrently-filed declaration of the undersigned counsel follows the
                                 lead of Cisco counsel and provides LinkedIn profile pages further confirming that the dozens of
                            28   third-party witnesses referenced in Mr. Ramey’s declaration live in the Dallas area.
S TRADLING Y OCCA                                                                -2-
C ARLSON & R AUTH
        LAWYERS
   N E W P O R T B E AC H
                                                                  OPPOSITION TO MOTION TO STRIKE
                                 4816-7681-5798v3/106096-0001                                                  Case No. 19-cv-07514-SBA
                                   Case 4:19-cv-07514-SBA Document 41 Filed 03/12/20 Page 4 of 8


                                  Statements from Ramey Declaration              Ramey’s Response to Objection
                             1    (Dkt. 23-1) to Which Cisco Has
                                  Objected
                             2    Pg. 2, Lines 17-22:                            Cisco does not dispute that Mr. Ramey did
                                  “What Cisco does not mention in the            business with both ENS and Cisco; indeed, those
                             3                                                   business relationships are the premise of Cisco’s
                                  Complaint is that while ENS may not
                                  have been an authorized “reseller” of          allegations in this case. Mr. Ramey’s undisputed
                             4                                                   business relationships with both Cisco and ENS
                                  Cisco goods, it was authorized by Cisco to
                                  act as a service provider on IT projects for   are more than sufficient to establish the
                             5                                                   foundation for his statement regarding ENS’s
                                  end-users who had purchased Cisco
                                  goods. Because Cisco recognized ENS as         status as a “service provider” on IT projects
                             6                                                   involving Cisco goods.
                                  a service provider, ENS had the ability to
                             7    acquire Cisco goods from authorized
                                  Cisco distributors and resellers—such as
                             8    GDT—on behalf of the end-users for
                                  whom it was performing IT services.”
                             9    Pg. 2, Line 25- Pg. 3, Line 2:                 For the reasons described below, Mr. Ramey’s
                                  “Each of these individuals lives or works      declaration supplies sufficient foundation for his
                            10    within the Dallas/Fort Worth area, and         personal knowledge that these non-party
                                  specifically within 100 miles of the           witnesses live and work in the Dallas area. See
                            11    federal courthouse in Dallas, Texas.           Brew v. City of Emeryville, 138 F. Supp. 2d 1217,
                                  These witnesses include: (1) current GDT       1227 (N.D. Cal. 2001) (requiring that the
                            12    employees; (2) former GDT employees;           declarant show “his or her connection to the
                                  (3) former Cisco account managers;             matters stated”).
                            13    (4) current and former PRA personnel;
                                  and (4) and current and former Comware         In addition, and to comply with Cisco’s apparent
                            14    personnel.” And further statements             belief in the infallibility of social media profile
                                  regarding the location of potential            pages, the concurrently-filed declaration of Justin
                            15    “witnesses”.                                   Owens attaches LinkedIn pages identifying
                                                                                 Dallas, Texas (or surrounding cities) as the
                            16                                                   location for these non-party witnesses.
                            17
                                                                                 Current and Former GDT employees: Mr.
                            18                                                   Ramey’s declaration states as follows: “I have
                                                                                 resided in the Forth Worth area of Texas my
                            19                                                   entire life, and I worked in GDT’s Dallas
                                                                                 headquarters during my tenure with that
                            20                                                   company.” (Dkt. No. 23-1 at ¶ 2). Cisco itself
                                                                                 alleges that that “from December 2016 to October
                            21                                                   2018, Ramey, a Senior Account Manager at Cisco
                                                                                 Authorized Reseller, General Data Tech
                            22                                                   (‘GDT’)” (Dkt. No. 1 at ¶ 1). Mr. Ramey is
                                                                                 qualified to attest to the locations in which his
                            23                                                   recent co-workers live and work. In addition,
                                                                                 LinkedIn profiles for current and former GDT
                            24                                                   employees identified in Mr. Ramey’s declaration
                                                                                 are provided at Exhibit A (current employees)
                            25                                                   and Exhibit B (former employees) to the
                                                                                 concurrently-filed Owens Declaration.
                            26
                                                                                 Provident Realty Advisors: Mr. Ramey attests
                            27                                                   that he “met with multiple representatives of PRA
                                                                                 during course of [his] employment with GDT,”
                            28
S TRADLING Y OCCA                                                                 -3-
C ARLSON & R AUTH
        LAWYERS
   N E W P O R T B E AC H
                                                                OPPOSITION TO MOTION TO STRIKE
                                 4816-7681-5798v3/106096-0001                                                   Case No. 19-cv-07514-SBA
                                   Case 4:19-cv-07514-SBA Document 41 Filed 03/12/20 Page 5 of 8


                                  Statements from Ramey Declaration               Ramey’s Response to Objection
                             1    (Dkt. 23-1) to Which Cisco Has
                                  Objected
                             2                                                    and specifically that he met with Kip Platt and
                                                                                  Tommy Nance in PRA’s Dallas headquarters.
                             3                                                    (Dkt. No. 23-1 at ¶ 11(a)-(b).) Mr. Ramey’s in-
                                                                                  person meetings with these individuals at their
                             4                                                    place of business in Dallas, Texas is more than
                                                                                  sufficient foundation for him to declare that they
                             5                                                    lived and work in the Dallas area. In addition,
                                                                                  LinkedIn profiles for PRA employees identified
                             6                                                    in Mr. Ramey’s declaration are provided at
                                                                                  Exhibit C to the concurrently-filed Owens
                             7                                                    Declaration.
                             8
                                                                                  Comware: Mr. Ramey attests that each of the
                             9                                                    Comware employees identified in his declaration
                                                                                  personally attended meetings with him in Dallas.
                            10                                                    (Dkt. No. 23-1 at ¶ 12(a)-(d).) This is more than
                                                                                  sufficient foundation for him to declare that these
                            11                                                    individuals, with whom he has personally
                                                                                  intereacted, live and work in the Dallas area.
                            12                                                    Even the Complaint alleges that Comware is
                                                                                  based in Southlake, Texas (Dkt. No. 1 at ¶ 37.) In
                            13                                                    addition, LinkedIn profiles for Comware
                                                                                  employees identified in Mr. Ramey’s declaration
                            14                                                    are provided at Exhibit D to the concurrently-
                                                                                  filed Owens Declaration.
                            15
                                                                                  Former Cisco Account Managers: Mr. Ramey’s
                            16                                                    personal knowledge of the locations of Cisco
                                                                                  account managers is attested to in his declaration:
                            17                                                    “Virtually all of the Cisco account managers from
                                                                                  whom I ordered Cisco goods during my tenure at
                            18                                                    GDT lived and worked in the Dallas/Forth Worth
                                                                                  area, and many no longer employed by Cisco.”
                            19                                                    (Dkt. No. 23-1 at at ¶ 10). In addition, LinkedIn
                                                                                  profiles for Comware employees identified in Mr.
                            20                                                    Ramey’s declaration are provided at Exhibit E to
                                                                                  the concurrently-filed Owens Declaration.
                            21

                            22    Pg. 4, Lines 10-12:                             This statement is not essential to the adjudication
                                  “It is my understanding Cisco threatened        of Mr. Ramey’s pending Motion to Dismiss or
                            23    to strip GDT of its Gold Partner status if it   Transfer (Dkt. No. 23), and the Court can decide
                                  did not terminate me and a number of            the Motion in Mr. Ramey’s favor even if this
                            24    other GDT employees, including high-            statement is disregarded.
                                  level executives. Subsequent to my
                            25    termination in October 2018, a number of        What is relevant to the Motion to Dismiss is the
                                  high-level executives at GDT were in fact       fact that a large number of current and former
                            26    terminated.”                                    GDT employees are non-party witnesses who
                                                                                  indisputably have knowledge of the claims and
                            27                                                    defenses in this case are located in the Dallas
                                                                                  area, as described above. The LinkedIn profiles
                            28
S TRADLING Y OCCA                                                                  -4-
C ARLSON & R AUTH
        LAWYERS
   N E W P O R T B E AC H
                                                                 OPPOSITION TO MOTION TO STRIKE
                                 4816-7681-5798v3/106096-0001                                                    Case No. 19-cv-07514-SBA
                                   Case 4:19-cv-07514-SBA Document 41 Filed 03/12/20 Page 6 of 8


                                  Statements from Ramey Declaration              Ramey’s Response to Objection
                             1    (Dkt. 23-1) to Which Cisco Has
                                  Objected
                             2                                                   of these individuals confirm both (i) that they are
                                                                                 no longer employed by GDT, and (ii) that they
                             3                                                   are located in the Dallas area. See concurrently
                                                                                 filed Declaration of Justin Owens at Ex. B.
                             4

                             5    Pg. 4, Lines 23-25:                            This statement in is not essential to the
                                  “Ms. Blatatric [sic] was subsequently          adjudication of Mr. Ramey’s pending Motion to
                             6    terminated by GDT, but it is my                Dismiss or Transfer (Dkt. No. 23), and the Court
                                  understanding that she still resides in the    can decide the Motion in Mr. Ramey’s favor even
                             7    Dallas/Fort Worth area.                        if this statement is disregarded.

                             8    Pg. 5, Lines 18-20:                            Mr. Ramey’s personal knowledge of the locations
                                  “Virtually all of the Cisco account            of Cisco account managers is attested to in his
                             9                                                   declaration: “Virtually all of the Cisco account
                                  managers from whom I ordered Cisco
                                  goods during my tenure at GDT lived and        managers from whom I ordered Cisco goods
                            10                                                   during my tenure at GDT lived and worked in the
                                  worked in the Dallas/Fort Worth area, and
                                  many are no longer employed by Cisco.”         Dallas/Forth Worth area, and many no longer
                            11                                                   employed by Cisco.” (Ramey Decl. at ¶ 10). Mr.
                                                                                 Ramey’s personal relationships and interactions
                            12                                                   with these individuals is sufficient foundation for
                                                                                 his statements regarding their locations. See
                            13                                                   Brew v. City of Emeryville, 138 F.Supp.2d 1217,
                                                                                 1227 (N.D. Cal. 2001) (requiring that the
                            14                                                   declarant show “his or her connection to the
                                                                                 matters stated”).
                            15

                            16                                                   In addition, LinkedIn profiles for former Cisco
                                                                                 employees identified in Mr. Ramey’s declaration
                            17                                                   are provided at Exhibit E to the concurrently-filed
                                                                                 Owens Declaration.
                            18
                                  Pg. 6, Lines 6-9:                              This statement in is not essential to the
                            19                                                   adjudication of Mr. Ramey’s pending Motion to
                                  “... Cisco awards commissions based on
                                  the end-user associated with each order,       Dismiss or Transfer (Dkt. No. 23), and the Court
                            20                                                   can decide the Motion in Mr. Ramey’s favor even
                                  regardless the service provider tied to that
                                  end-user. Mr. Power thus had a financial       if this statement is disregarded. To expedite
                            21                                                   resolution of the Motion to Dismiss or Transfer,
                                  incentive to maximize the volume of
                                  orders for Cisco goods that listed PRA as      Mr. Ramey withdraws the quoted language from
                            22                                                   his declaration and will establish these facts in
                                  the end-user.”
                                                                                 discovery.
                            23

                            24                                                   What is relevant to the Motion to
                                                                                 Dismiss/Transfer is that Mr. Power indisputably
                            25                                                   is a non-party witness living in the Dallas area
                                                                                 (See Ramey Decl. at Ex. A; Owens Decl. Ex. A),
                            26                                                   and this is just one of many topics that require
                                                                                 testimony from Mr. Power.
                            27

                            28
S TRADLING Y OCCA                                                                 -5-
C ARLSON & R AUTH
        LAWYERS
   N E W P O R T B E AC H
                                                                 OPPOSITION TO MOTION TO STRIKE
                                 4816-7681-5798v3/106096-0001                                                   Case No. 19-cv-07514-SBA
                                   Case 4:19-cv-07514-SBA Document 41 Filed 03/12/20 Page 7 of 8


                                  Statements from Ramey Declaration             Ramey’s Response to Objection
                             1    (Dkt. 23-1) to Which Cisco Has
                                  Objected
                             2    Pg. 6, Line 21-23:                            Mr. Ramey’s personal interactions with Sidney
                                  “It is my understanding that Ms. Green is     Green during his employment with GDT (through
                             3                                                  October 2018) are foundation for his declaration
                                  no longer employed by Cisco, but that she
                                  continues to reside in the Dallas/Fort        that Ms. Green currently live in the Dallas area.
                             4                                                  See Brew v. City of Emeryville, 138 F.Supp.2d
                                  Worth area.”
                                                                                1217, 1227 (N.D. Cal. 2001) (requiring that the
                             5                                                  declarant show “his or her connection to the
                                                                                matters stated”).
                             6
                                                                                This is confirmed by the LinkedIn page that is
                             7                                                  attached to the concurrently-filed Owens
                                                                                Declaration at Exhibit E (stating that Ms. Green is
                             8                                                  located in “Dallas, Texas” and that she is
                                                                                “available for new opportunities” after her
                             9                                                  employment with Cisco ended in August 2019.)

                            10    Pg. 7, Lines 23-24:                           This statement in is not essential to the
                                  “I was later informed that ENS was            adjudication of Mr. Ramey’s pending Motion to
                            11    selected as a service provider for the        Dismiss or Transfer (Dkt. No. 23), and the Court
                                  Texaco Building Project.”                     can decide the Motion in Mr. Ramey’s favor even
                            12                                                  if this statement is disregarded. To expedite
                                                                                resolution of the Motion to Dismiss or Transfer,
                            13                                                  Mr. Ramey withdraws the quoted language from
                                                                                his declaration and will establish these facts in
                            14                                                  discovery.
                            15
                                                                                What is relevant for purposes of the Motion to
                            16                                                  Dismiss/Transfer is that the PRA employees work
                                                                                and live in the Dallas area (see supra; see also
                            17                                                  Owens Decl. Ex. C), and this is just one of many
                                                                                topics that require testimony from PRA
                            18                                                  employees.

                            19    Pg. 9, Lines 7-14:                            Mr. Ramey attests to his employment with GDT.
                                  “Many of the individuals with knowledge       (Ramey Decl. ¶¶ 2, 4, 5), and Cisco agrees. (Dkt.
                            20    relevant to Cisco’s allegations against me    No. 1 at ¶ 1.) As a former Senior Account
                                  are either currently dependent upon a         Manager at GDT, a Cisco gold partner, Mr.
                            21    beneficial financial relationship with        Ramey is intimately familiar with GDT’s
                                  Cisco (e.g., the current GDT employees        dependence on its “authorized partner”
                            22    who rely on the “authorized partner”          relationship with Cisco, and the financial leverage
                                  relationship with Cisco), are former          that Cisco holds over GDT. See Brew v. City of
                            23    employees who may need favorable job          Emeryville, 138 F.Supp.2d 1217, 1227 (N.D. Cal.
                                  references from Cisco to secure future        2001) (requiring that the declarant show “his or
                            24    employment (e.g., the former Cisco            her connection to the matters stated”).
                                  account managers), or are employed by
                            25    companies that have been implicated in
                                  the alleged fraud and therefore unlikely to
                            26    volunteer testimony unfavorable to Cisco
                                  for fear that they too will be named in a
                            27    lawsuit (e.g., employees of Comware).”
                            28
S TRADLING Y OCCA                                                                -6-
C ARLSON & R AUTH
        LAWYERS
   N E W P O R T B E AC H
                                                                 OPPOSITION TO MOTION TO STRIKE
                                 4816-7681-5798v3/106096-0001                                                 Case No. 19-cv-07514-SBA
                                   Case 4:19-cv-07514-SBA Document 41 Filed 03/12/20 Page 8 of 8


                                  Statements from Ramey Declaration              Ramey’s Response to Objection
                             1    (Dkt. 23-1) to Which Cisco Has
                                  Objected
                             2    Pg. 10, Lines 1-3:                             This statement in is not essential to the
                                  “Cisco’s . . . efforts to disparage my         adjudication of Mr. Ramey’s pending Motion to
                             3                                                   Dismiss or Transfer (Dkt. No. 23), and the Court
                                  professional reputation among my
                                  existing and potential customers”              can decide the Motion in Mr. Ramey’s favor even
                             4                                                   if this statement is disregarded.
                             5

                             6
                                 III.    CONCLUSION
                             7
                                         Mr. Ramey respectfully submits that Cisco’s objections to the Ramey Declaration are
                             8
                                 either unfounded or are irrelevant to the Court’s adjudication of the pending Motion to Dismiss
                             9
                                 or Transfer (Dkt. No. 23). Accordingly, the Objections should be disregarded for purposes of
                            10
                                 resolving the Motion to Dismiss or Transfer.
                            11

                            12
                                 Dated: March 12, 2020                     STRADLING YOCCA CARLSON & RAUTH, P.C.
                            13

                            14
                                                                           By:   /s/ Justin Owens
                            15                                                   Justin Owens
                                                                                 Ahmad Takouche
                            16                                                   Attorneys for Defendant JEFFREY RAMEY

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
S TRADLING Y OCCA                                                                 -7-
C ARLSON & R AUTH
        LAWYERS
   N E W P O R T B E AC H
                                                                OPPOSITION TO MOTION TO STRIKE
                                 4816-7681-5798v3/106096-0001                                                 Case No. 19-cv-07514-SBA
